          Case 2:21-cv-00474-APG-NJK Document 12 Filed 04/19/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     LASHAWN EZELL, et al.,
 7                                                        Case No. 2:21-cv-00474-APG-NJK
            Plaintiffs,
 8                                                                     ORDER
     v.
 9                                                                 [Docket No. 11]
     JAMES CASSIDY, et al.,
10
            Defendants.
11
12         Pending before the Court is the parties’ motion for an extension of time to serve their
13 motion for a Court order directing third-party witness Davion Allen to show cause why he should
14 not be held in contempt for failing to comply with a subpoena. Docket No. 11; see also Docket
15 No. 1 (parties’ motion). The parties submit that, on April 16, 2021, they personally served their
16 motion for a Court order on Mr. Allen at 8600 Starboard Avenue, #1176, Las Vegas, Nevada
17 89117. Docket No. 11 at 3; see also Docket No. 11-3 at 2.
18         For good cause shown, the parties’ motion for an extension of time, Docket No. 11, is
19 hereby GRANTED. No later than May 7, 2021, Mr. Allen must file a response to the parties’
20 motion for a Court order directing him to show cause why he should not be held in contempt for
21 failing to comply with a subpoena. The Clerk’s Office is INSTRUCTED to mail this order to Mr.
22 Allen at 8600 Starboard Avenue, #1176, Las Vegas, Nevada 89117.
23         IT IS SO ORDERED.
24         Dated: April 19, 2021
25                                                             ______________________________
                                                               Nancy J. Koppe
26                                                             United States Magistrate Judge
27
28

                                                   1
